        Case 9:21-cr-00037-DLC Document 15 Filed 09/03/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

UNITED STATES OF AMERICA,                               CR 21-37-M-DLC

                     Plaintiff,                              ORDER

             vs.

ROBERT CHASE NESTEGARD,

                     Defendant.




      On September 3, 2021, Defendant Robert Nestegard appeared before the

Court for hearing on the issue of his release or detention under 18 U.S.C. § 3142.

The criminal indictment charges Defendant with the offense of being a prohibited

person in possession of a firearm and ammunition in violation of 18 U.S.C. §

922(g)(1).

      The Court has authority to detain a criminal defendant pending a trial if the

Court “finds that no condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of any other person and the

community[.]” 18 U.S.C. § 3142(e). To meet its burden of persuading the Court

that no conditions will reasonably ensure the safety of any other person or the

community, the government must present clear and convincing evidence to that

effect. 18 U.S.C. § 3142(f)(2). A finding that no condition or combination of


                                         1
        Case 9:21-cr-00037-DLC Document 15 Filed 09/03/21 Page 2 of 3



conditions will reasonably assure the defendant’s appearance must be supported by

a preponderance of the evidence. United States v. Aitken, 898 F.2d 104, 107 (9th

Cir. 1990).

      The Court has considered the evidence and arguments presented by counsel

as they bear upon the factors listed in § 3142(g). First, the Court finds there is no

conditions to impose that would ensure the safety of the community. Witness

testimony at the hearing established that at Defendant’s arrest he had ammunition

and was wearing full body armor. There was also testimony that Defendant had

been involved in a shooting resulting in bodily injury.

      Secondly, the Court finds that no conditions or combination of conditions

could mitigate the flight risk of Defendant if he was released. Witness testimony at

the hearing established that defendant appeared to be fleeing with a backpack and a

drug kit as he was being arrested.

      Based on the record in this case, the Court finds there is clear and

convincing evidence establishing that no condition or combination of conditions

will reasonably assure the safety of the community and mitigate the risk of flight if

Defendant were released. The Court concludes Defendant is subject to detention

under 18 U.S.C. § 3142(e).

      Therefore, IT IS HEREBY ORDERED the Defendant is committed to the

custody of the Attorney General or his designated representative for confinement



                                           2
        Case 9:21-cr-00037-DLC Document 15 Filed 09/03/21 Page 3 of 3



in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. The Defendant shall be

afforded a reasonable opportunity for private consultation with defense counsel.

On order of a court of the United States or on request of an attorney for the

Government, the person in charge of the corrections facility shall deliver the

Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

      DATED this 3rd day September, 2021.




                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          3
